IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-62,023-02




EX PARTE JOSE LUIS VILLEGAS




ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
AND MOTION TO STAY THE EXECUTION
FROM CAUSE NO. 01-CR-0196-G
IN THE 319TH JUDICIAL DISTRICT COURT
NUECES COUNTY



           Per Curiam.  Keller, P.J., filed a concurring opinion joined by Keasler,
Hervey, and Cochran, JJ.  Price, Johnson, and Alcala, JJ., dissented.

O R D E R

           This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
           In May 2002, a jury found applicant guilty of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set applicant’s punishment at death.  This Court
affirmed applicant’s conviction and sentence on direct appeal.  Villegas v. State, No. AP-74,361 (Tex. Crim. App. Feb. 18, 2004)(not designated for publication).  Applicant filed his
initial post-conviction application for writ of habeas corpus in the convicting court on April
23, 2004.  This Court denied applicant relief.  Ex parte Villegas, No. WR-62,023-01 (Tex.
Crim. App. Sept. 14, 2005)(not designated for publication).  Applicant’s subsequent
application was filed in the trial court on April 8, 2014.
           Applicant presents a single allegation in his application.  Specifically, he asserts that
his execution would violate the United States Supreme Court’s opinion in Atkins v. Virginia,
536 U.S. 304 (2002), holding that the Eighth Amendment prohibits the execution of the
mentally retarded. 
           We have reviewed the application and find that applicant has failed to satisfy his
threshold burden on his claim of mental retardation.  See Ex parte Blue, 230 S.W.3d 151, 153
(Tex. Crim. App. 2007).  Accordingly, we dismiss the application as an abuse of the writ
without considering the merits of the claim, and we deny his motion to stay his execution. 
           IT IS SO ORDERED THIS THE 14th DAY OF APRIL, 2014.
 
Do Not Publish